Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---X

 

In re
Chapter 7
Nicodemus Joshua Miller and Case No. 1-19-47801-nhl
Kim Demetro

Debtor.

 

xX

NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY

PLEASE TAKE NOTICE, that a hearing on the annexed Motion for relief from automatic
stay pursuant to 1/7 U.S.C. § 362(d) filed by Michael Mesheriakov will take place before the
Honorable Nancy Hershey Lord, United States Bankruptcy Judge for the Eastern District of New
York — Brooklyn Division, 271-C Cadman Plaza East, Brooklyn, New York, Courtroom 3577 on
April 1, 2020 at 3:00 P.M. (New York Time) or as soon thereafter as counsel may be heard.

PLEASE TAKE FURTHER NOTICE that any objection to the within Motion must be
in writing and must state with particularity the grounds of the objection. The objection must be
filed with the Clerk of the Bankruptcy Court electronically at www.nyeb.uscourts.gov, and a copy
of the objection must be served upon the undersigned counsel for the debtor so as to be received
no later than seven (7) days before the hearing date. .

PLEASE TAKE FURTHER NOTICE that if no objections are filed by the Objection

deadline, the Court may enter an order approving the Motion without a hearing.

Dated: Brooklyn, New York /s/ Alla Kachan
February 12, 2020 Alla Kachan Esq.
Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3 FI.
Brooklyn, New York 11235
Tel.: (718) 513-3145
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re

Chapter 7

Nicodemus Joshua Miller and Case No. 1-19-47801-nhl
Kim Demetro

Debtors.

 

---- -X

MOTION FOR RELIEF FROM THE AUTOMATIC STAY
REGARDING THE REAL PROPERTY

Michael Mesheriakov (the “Movant”’) by and through the undersigned counsel, hereby

moves this Court, pursuant to 11 U.S.C. § 362(d)(2) for a modification of the automatic stay

provisions for cause, and, in support thereof, states the following:

1.

The Debtors Nicodemus Joshua Miller and Kim Demetro filed a voluntary petition
pursuant to Chapter 7 of the United States Bankruptcy Code on December 31, 2019
(the “Petition Date”). See ECF Doc. No. 1.

Jurisdiction of this matter is conferred on this Court by the provisions of 28
U.S.C. §§157 and 1334(a). This matter is a core proceeding under 28 U.S.C.
§157(b)(2)(G). Venue of the Debtor's bankruptcy case and this motion is proper

in this District and before this Court under 28 U.S.C. §§1408 and 1409.

The Movant, at all times relevant hereto, is and was the owner and landlord of the
property known as and located at 848 Edgegrove Avenue, Staten Island, NY, 10309
(property). A residential deed attached herein as Exhibit A.

The Debtors occupy the Property pursuant to the written residential lease agreement
dated August 4, 2018. The Debtors’ rent under the Lease is $4,400.00 per month, due
on the first of each month. The lease agreement attached hereto as Exhibit B.

Upon information and belief, the Debtors did not pay the rent for a use and occupancy
of the said property for a period started from the June 2019, therefore the Movant filed
a Petition non-payment dwelling at Civil Court of the City of New York, County of
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

10.

11,

Richmond on August 14, 2019. The Petition non-payment dwelling attached herein as
Exhibit C.

The residential non-payment proceeding was resolved in Court by “So-Ordered”
Stipulation of Settlement dated October 21, 2019. The Stipulation of Settlement
attached herein as Exhibit D

The said Stipulation provided Mr. Mesheriakov with a Judgment possession and
Warrant of Eviction against the Respondents, and the Respondents acknowledged
therein that they were justly indebted to Mr. Mesheriakov in the sum of $21,500.00
(hereinafter the “Arrears”). The Stipulation further provided for a stay of execution of
the Warrant of Eviction, conditioned upon Respondents’ complying with the following
terms: 1) Respondents were to pay the sum of $550.00, plus current rent in the sum of
$4,450.00 per month, by the first day of each month, commencing on November 1,
2019 and continuing until July 1, 2021; and 2) Respondents were to pay the sum of
$9,950.00, plus August 2021 rent, on or before August 1, 2021.

Almost immediately, the Respondents breached the Stipulation of Settlement. Based
upon Respondents’ said breach, Mr. Mesheriakov retained a New York City Marshal
to execute the Warrant of Eviction, with an eviction having been scheduled for January
3, 2020.

Thereafter, on December 31, 2019, the Debtors filed a Chapter 7 Bankruptcy petition
to avoid liability and eviction and to discharge their rental arrears.

Upon the filing of a bankruptcy petition, an automatic stay is entered pursuant

to section § 362(a) of the Code preventing creditors from taking action against
the debtor or property of the estate. However, §362(b)(22) of the code provides
an exemption from the automatic stay for:

the continuation of any eviction, unlawful detainer action
or similar proceeding by a lessor against a debtor
involving residential property in which the debtor resides
as a tenant under a lease or rental agreement, and with
respect to which the lessor has obtained before the date of
the filing of the bankruptcy petition, a judgment for
possession of such property against the debtor.

Thus, when a judgment for possession of residential real property has been

granted pre-petition, the automatic stay applies thirty (30) days after filing,
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

12.

13.

14,

15.

16.

17.

subject to section 362(1), which requires the debtor to perform certain
obligations, which are intended to safeguard an owner, in order for the stay to
continue.

During the thirty (30) days, the debtor must cure the default of rent in full. Lf not
cured in full within thirty (30) days, the stay exception applies automatically,
unless otherwise ordered by the Court. Furthermore, the Debtor must also fill
out the Statement About Payment of an Eviction Judgement Against him
(Official Form 101B), file it with the Bankruptcy Court, and serve the landlord
a copy of it before the 30-day period ends.

In instant case, the Debtors deposited only one-month’s rent in the amount of
$4,450.00 with the clerk of the court and did not file and serve the required
statement. No payment for the of February was deposited with the Court.
Notwithstanding that Owner obtained a pre-petition Judgment of possession,
Debtor continues to reside in the Premises.

As stated above, the issue here is that Debtor has no right under state law to
continue in occupancy of the Movant's property. Movant seeks stay relief so that
it may exercise its state law rights to remove Debtor from its property pursuant to
the State Court issued Judgment and Warrant.

As demonstrated above, the Debtors, although remains in occupancy of the
Property, has no legal state law right to such occupancy. Debtors' rights to occupy
the Premises were terminated pursuant to state law, prior to the Debtor filing of
the Bakruuptcy Petition and the Judgment confirmed that Debtor's entitlement to
continued possession had been terminated.

In In Re: Liggett, 118 B.R. 213, 218 (Bankr. S.D.N.Y. 1990), the Bankruptcy
Court for the Southern District of New Yorkexplained:

Even if bare occupancy were deemed to be an equitable
interest in the ... Property, and thus property within the
meaning of Code

§541, it would not assist the Debtor because that interest
is so tenuous as to represent merely a scintilla of an
interest insufficient to warrant the continued protection of
the automatic stay. The bankruptcy courts are consistent
in holding that where a lease has been terminated, either
by its own terms, by reason of default, or by judicial

determination, prior to the filing of the petition, there is no

 
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

further property interest of the debtor in the premises other
than a de facto or technical possessory right, which is
insufficient to warrant the continue protection of the
automatic stay. [Citations omitted.] Any scintilla of an
interest the Debtor may have at the filing date because the
Possession Order has not yet been executed on is
insufficient to warrant continued protection under the
automatic stay. (Emphasis Added).

In Re Liggett, supra, at 218; see, also, In Re: GSVC Restaurant Corp., 3 B.R. 491, 494
(Bankr. S.D.N.Y. 1980), affd, 10 B.R. 300 (S.D.N.Y. 1980).

28. The Second Circuit in Sonnax Industries, Inc. v. Tri Component
Products Corp. (In re Sonnax Industries , Inc.),907 F.2d 1280, 1286-1288 (2d Cir.
1990) established the following factors, known as the Sonnax Factors, to assist a court
in ascertaining whether relief from the automatic stay is appropriate to allow litigation
to proceed in another forum:

(1) whether a specialized tribunal with the expertise has

been established to hear and adjudicate the dispute;

(2) whether the other matter lacks any connection with or
would interfere with the proceedings in the bankruptcy
case,

(3) whether lifting the stay would result in partial or
complete resolution of the issues,

(4) whether the interests of judicial economy and
expeditious and economical resolution of the litigation

would be advanced by the referral,

(5) whether the debtor's insurer has assumed full
responsibility for defending the suit,

(6) whether the action primarily involves third parties,

(7) whether litigation in another forum would prejudice
the interests of other creditors,

(8) whether the judgment or claim arising from the other
action is subject to equitable subordination,

(9) whether movant' s success in the other proceeding
would result in a judicial lien avoidable by the debtor,
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

(10) impact of the stay on the parties and the balance of harms,

(11) whether the other proceeding involves debtor as a
fiduciary, and

(12) whether the parties are ready for trial in the other proceeding.

Id at 1286-1288; see also, In re MartketXT Holdings Corp., 2009 WL 2957809 (Bankr.
S.D.N.Y. 2009).

18.

19.

20.

21.

It is well established that not all of the Sonnax Factors are relevant to each case
and that the court need not assign equal weight to each factor. See, In re
Containership Co. (FCC) AIS, 466 B.R. 219 (2012).

Here, Sonnax Factors 1, 2, 3, 4, 7, 8 and 10 weigh in favor of granting Movant's
motion in its entirety. There can be no question that the State Court has jurisdiction
and expertise to handle the State Court Action and to enforce a duly issued and
entered judgment.

The State Court was established pursuant to Art. 110 of the Civil Court Act,
specifically to hear landlord/tenant disputes. Thus, not only does the State Court
have the necessary expertise to determine the issue of possession of the property,
but it is a court specifically created to hear and adjudicate such disputes. In
addition, landlord/tenant disputes are summary proceedings with expedited rules
of practice set forth in the Real Property Actions and Proceeding Law. Being that
the State Court is the only forum than can award complete relief to all parties (see
e.g., Inre NY. Med. Group, P.C., 265 B.R. 408 [Bankr. S.D.N.Y. 2001]), coupled
with the streamlined procedures applied in such proceedings, stay relief would
promote judicial economy.

Additionally, granting Movant relief and lifting the automatic stay would not
interfere with this Chapter 7 proceeding, in that the Lease's termination removes
the Lease and the occupancy rights granted by the Lease from Debtor' s
bankruptcy estate. There is no lease for Debtor to assume or reject. See, Couture
v. Burlington Housing Authority (In re Couture), 225 B.B. 58 (D. Vt. 1998); In re
Bacon, 212 B.R. 66 (Bankr. E.D. Pa. 1997); B.N Realty Assocs. v. Lichtenstein,
238 B.R. 249 (S.D.N.Y 1999).
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

22.

23.

24.

25.

20.

27.

28.

29,

In fact, the State Court Action fully resolved the issues between Debtor and
Owner. The interests of any other creditors would not be affected by Owner's
enforcement of its state law rights and remedies. See, In re Henderson, 245
B.R. 449, 455 (Bankr. $.D.N.Y. 2000) ("the eviction proceeding will not
interfere with the administration and ultimate closing of the bankruptcy case,
or prejudice debtor's creditors; in truth, it is a private dispute between the
debtor and the landlord, and the outcome does not affect the bankruptcy
case.")

Furthermore, being that the State Court Action did not create a lien, such
actions would not result in a lien that is avoidable in Debtor's bankruptcy
case nor is the judgment of possession entered in State Court be subject to
equitable subordination.

Finally, the "impact" and "balance of harm" test as set forth in the tenth
Sonnax factor above, weighs heavily in Owner's favor. Owner continues to
be harmed by incurring substantial expenses without timely receiving all rental
and/or use and occupancy payments to offset those expenses. Debtor, on the other
hand, continues to occupy Owner's property, without Owner's consent or permission,
without payment, notwithstanding that he has no legal basis to do so.

Therefore, it is incumbent upon this Court to grant Movant’s motion to lift from
automatic stay pursuant to 11 U.S.C. § 3629(d) and allow the Movant/Owner to
pursue its state law remedies with respect to the Property.

Moreover, 11 U.S.C § 362(d)(1) provides that the court shall grant relief from
the stay "for cause, including the lack of adequate protection of an interest in
property... "

It is well established that Debtors maintain the burden of proving that the interest of
the owner to the property is question is being adequate protected. In Re: Domestic
Fuel Corp., 70 B.R. 455, 463 (Bankr. $.D.N.Y. 1987); see also, 11 U.S.C. §362(g).
Here, the Debtors’ failure to make full and timely payments as they become due
demonstrates that Owner’s interest in the property is indeed not being adequately
protected.

Thus, the Movant continues to be harmed by incurring substantial expenses without
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

receiving all rental and/r use and occupancy payments to offset those expenses.

30. Therefore, it is incumbent upon this Court to grant Movant's motion for relief from
the automatic stay pursuant to 11 U.S.C. § 362(d)(1) and allow Movant to pursue its
state law remedies with respect to the Premises.

31. Finally, the instant bankruptcy petition is the fourth (4) bankruptcy filed by the
Debtor since October 10, 2003. According to the Court docket the first bankruptcy
case 03-24160-jf was dismissed on 03/18/2004, the second bankruptcy case was
dismissed on 03/25/2016 and the third bankruptcy case was dismissed on
10/14/2016. Therefore, the periodic repeated bankruptcy filings evidence that the
present bankruptcy case was filed in bad faith, with intent to delay or frustrate the
legitimate efforts of the Movant, to enforce his rights. 77 U.S.C § 362(d)(4).

32. For the above stated facts and reasons, the Court should grant the motion of Michael
Mesheriakov for relief of automatic stay and afford Movant the opportunity to pursue
its rights and remedies under the applicable laws.

33. No previous application has been made for the relief request herein.

WHEREFORE, the Movant respectfully requests and prays this Honorable Court enter

an order lifting the automatic stay under 11 U.S.C. § 362(d)(1) to permit the Movant to take any
and all steps necessary to exercise any and all rights it may have in the collateral described herein,

and for any such further relief as this Honorable Court deems just and appropriate.

Dated: Brooklyn, New York /s/ Alla Kachan
February 12, 2019 Alla Kachan Esq
Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3rd Fl.
Brooklyn, New York 11235
Tel.: (718) 513-3145
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

EXHIBIT A
Case 1l-Ly-4/o001-nnAl Doc sO Filed O4/l¢2izO0 Entered O2/icicO Loieciso

 

 

 

 

 

 

 

 

 

 

 

 

 

Ofiice of the
Richmond County Clerk
130 Stuyvesant Place
Staten Island, NY 10301
Hon Stephen J. Fiala, County Clerk 000000161316-0000000 -004
Recording and Endorsement a “aa
Document Id: © 000000000211574 Document Date: 07/19/2007 Preparation Date; 10/05/2007
Document. Type: DEED RESIDENTIAL
Document Page Count; 00004
PRESENTER: RETURN TO:
JEWEIT ABSTRACT CORP, RANDY GOLDFARB, ESQ.
706 FOREST AVENUE 1267 FOREST AVENUE
STATEN ISLAND NY, 10310 STATEN ISLAND NY, 10302
PROPERTY DATA # OF BLOCKS 1 # OF LOTS 1
Block Lot Unit Address .
6873 68 Entire Lot 848 EDGEGROVE AVENUE
Property Type: Dwelling Only - 2 or 3 Family
PARTIES
GRANTOR GRANTEE
ANTHONY TRETOLA MICHAEL MNESHERIAKOV
25-24 146TH STREET 440 PHILIP AVENUE
ELUSHING NY, 11354 , STATEN ISLAND NY, 10312
"And Others"
SUPPORTING DOCUMENTS
RPT
TP-584
RP5217 NYC(1 Original & 1 Copy with Document)
SHOKE AFEIDAVIT
HOUSING AFFIDAVIT
RETT Cons: . $967,337.50 .RPT Cons: : $967,337.50
FAYMENT DETAIL
Make Checks Payable to;
Sashes ssass = BSRRASAAARN AAR SS SERS S ISAS aResES
Richmond County Clerk: a“ DiRT ee 118.00 Recording Fees
Richmond County Clerk: ae eo 3,870.00 REIT
Commissioner of Finance: . 13,784.56 RET FERS PATD
Total Payments For This Document: 17,772.56 ,

 

 

 

car ONY sate MK FECOROED wna caus
OCT 1& 2oq7

LAND DOGS 222817 . .

2aR-DEEDS Foe .
RETT! 2003 $3870.00 , .

RPT: 2003 $13/734.56 ¢C

40/16/2007 03206243 FH. OUNTY CLERK
RECEIPT? 62172 FEE: $118.00
RICHHOND COUNTY CLERK

 

 

 

 
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

EXHIBIT B
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

August 4th, 2018

Agreement for Rental of 848 Edgegrove Ave,
Staten Island, NY 10309

We, Nick and Kim, as tenants agree to rent the above premises fora monthly rent of yn
$4,400.00 effective September 1st 2018. Tenants-will-pa 400.
a-sectrity déposit upon signing of this agreément. The amount of $8,800.00 which will

be paid on September 1, 2018 covers first month rent and last month rent. The
agreement is set to expire in 3 years on August 31st 2021. Monthly payment is due on
the first of each month. For the duration of the agreement,.during each anniversary the
rent will increase by $50 monthly. |

 

Tenants also understand that all window treatments, chandeliers, lightning features,
paintings are the property of the landlord.

Tenants agree that they have rented these premises in excellent condition, that are
responsible to keep the premises in the same condition; that no smoking is allowed
inside the house; that no car washing is allowed; that no animals is allowed; that
windows must be always closed when not at home. Landlord gives full permission to
tenants to paint the premises (labor and material are at expenses of tenants).

Tenants are responsible to notify landlord in writing at least thirty (30) days prior to
moving date and no later than the first of the month preceding the moving date.
Tenants will remove snow and ice from steps, walkways, driveway, and entire sidewalk
in a timely manner. Tenants are responsible for maintenance of grass, landscaping,
yard, alarm system, garage door opener, washer, dryers and refrigerator. Landlord is
responsible for the maintenance of range, hood, oven, fireplace, plumbing, electrical,
heating, central air, boiler, and water hgatey

  
  

Michael Mesheriakov, Landlord

Nickodemus Miller , Tenant Gx AaoZ

 

  
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

Page 2
August 4th 2018

Agreement for rental of 848 Edgegrove avenue, Staten Island, New York, 10309

Tenants understand that during the winter thermostats must be set at minimum of 70 -
degrees at all times to avoid freezing of pipes. Also, during the summer months,
thermostat must be set no lower that 70 degrees to avoid freezing of the compressors.
Tenants are responsible to keep the carbon monoxide detectors and smoke detectors
plugged in and in working order at all times. Tenants are responsible to purchase
Renter’s insurance policy effective September 1, 2018 and to keep it in force at all
times and to name Michael Mesheriakov as the insured property owners.

Tenants will reimburse Landlord 75% of the quarterly NYC water/sewer bill amount.
Tenants are responsible for the national grid account and for the Con Edison Account.

Landlord commits to improve the backyard arrangement, by fixing water collection
under the deck, installation of fencing, creating a pocket for garbage pails, and laying
down artificial grass in the front area-of the backyard.

Security deposit will be returned upon the following:
1. Satisfactory inspection of the premises by landlord

2. Return of keys
3. Minimum thirty (30) days moving notice in writing and no later than the first

of the month preceding moving date
4. Permission to show apartment to potential tenants and or potential buyers.

Tenants are responsible for any NYC_ganitation tickets for failure to obey

its rules

  
 

Michael Mesheriakov, Landlord

Nickodemus Miller , tenant (UJ, Vlfh Sf

 

 

 
Case 1l-Ly-4/o001-nnAl Doc sO Filea O4/l¢2iz0 Entered O2iicicO Loieciso

EXHIBIT C
Case 1-19-4fo001-nnl DOC sU Filed Ocil2izU Entered UciicicO Loiec oo

La ne , a ©1906 Hy Blumberglxcelior, Inc. Putuner
AB —sag|® TT 206D—~Original Petition, Non-Payment, Dwelling, Civil Court. 10 pt types 1-950 oo
eens Prepare { original. Use corresponding side of B206DC for carbon copies . hlumberg com

<SHVIL COURT OF THE CITY OF NEW YORK, COUNTY OF KiCHHON D -_Tndex No.

 

= PY age ’ | ;
yo MéheAr Mesher . Petitioner (Landlord) _—_ . Y
~~ Neo £03 ALLA Ma [lean L&T Add BQ >.
< Respondent (Tenant) \ Li 6e } unt whencedrncid Seite M...
_ Bug Edpeprore Ave Shtaliland MY, 0307 FrowtDoor Address PETITION
Jp 7. Lem Toh. Lee, aksProuk, Fore’ Doe. Respondent (Undertenant) Non Payment Dwelling

“ First name of Tetant and/or Undertenant being fictitious and unknown to petitioner,
Person intended being in possession of the premises herein described*

THE PETITION OF owner and landlord of the premises shows that:
1.‘The undersigned is M.eleoed Mes hon. ote’ ‘ of the Petitioner @domtesticcorporatiom
2. ‘Respondent Nroo denn de § hin MA; I eh is tenant of the premises, entered into possession under
written -”.- rental agreement made on or about Sepa hes (sf LOZ between respondent and
oat landlord-(landlord’s predecessor), wherein respondent promised to pay to landlord as rent $4,400 — each month in advance on
Respon & a Sa aka Frovk Tone Loe is und ant of the aforementioned respond
Respondent /4,'71 é g / is undertenant of the aforementioned respondent tenant.
3, The premises are described as follows: ALL Loom ~ ferns herd hte Widow freadnents £7 pat ‘nfre[s
49 eo Studer. Tslord (PY 10309—- Frat Door a
which is situated within the territorial jurisdiction of the Civil Court of the City of New York, County of Lyct .
4. Pyrsuant to said agreement there was due to landlord from respondent tenant rent as follows: .
bbe 18s, 720 he 19 $..402.. $
dae. std... = ESI. Al FG... :

Respondent-fenant has defaulted in the payments thereof and the total et in arveaip is$ 42,600

 

 

 

 

 

 

 

 

 

 

 

5. Rent has been demanded personally by i4— p Wf from the tenant since the same became due.
6. Respondent®hold over and continue in possession of premises without landlord’s permission after said default,
7.2% Paes +: f :
eh { () wal f - ee th pussaaf cuntunsenef
a es TS a Ta ~ dl ROCA ES ood C2. 2B) hed.
Se eS ;
Sane) L. Qed emeh turf L. : Porc virf umf, Qoaunin rues
lh nen RAM.. PRB LL CBA TOI OU LAA re ane

 

 

 

- vs
8. 4 The premises are not a multiple dwelling. O The premises are a multiple dwelling and pursuant to the Administrative Code Anticle 41

there is a currently effective registration statement on file with the Office of Code Enforcement in which the owner has designated the managing

agent named below, a natural person over 21 years of age, to be in control of and responsible for the maintenance and operation of the dwelling.
Multi, Dwell. Regis. No. Registered Managing Agent's Name Address (either) 1 Residence O Business Tel, (opt.) To call for repair & service

9. That the property herein sought to be recovered is the residence of the tenant and undertenant’s herein.
Petitioner requests final judgment: awarding possession of the premises to the petitioner-landlord; issuance of a warrant to remove
respondents from possession thereof; judgment for rent in arrears against respondent tenant for $ 77 GOO

with interest from ber 20g ; costs and disbursements herein. ,

Dated: Bef /: (| Mikast Mex bear. Mel retitioner /y.. hacl Me (sh ako”

. . Print of type name
me NEW YORK, COUNTY OF LJ C+) M OU D ss... The undersigned**

petitioner C) attorney for petitioner (petitioner is not within the county in which deponent's office is located)

CO agent for petitioner (1 of petitioner (petitioner is a corporation)
being duly sworn states that deponent has read heard the petition,

C the contents of the petition are true to deponents own knowledge except as to those matters which are alleged on information
and belief. As to them deponent believes them to be true.

(J the material allegations are withip the persona} knowledge of d
[0 the information stated above is from the books and records of the petitioner a, WMexhorn bes

 

 

Sworn to before me on |Yrtday oF August L014 seem 2 ICEL OL. 2 NESueR IAKDV
LIANA COLON metiioea’s } re
x LN OTARY PUBLIC-STATE OF NEW YORK P.O. Adteew Huo PHT Lip ave
a abpprever se No, 01606386763 Sr, NY TOSIQ
potary (uP rTe inapplicable Quelifiedin Kings County _
4A Cae celaatan Eunteae N1.9AINID we

 
Case 1-Ly-4 /001-nNnl

Doc 90 Filed O¢d/iz/z0) =Eentered O4/124/20 Loieccioo

EXHIBIT D
Case 1-19-4fo0i-nnl DOC SU Filed UdilaizU- Entered Vcileic¥ 1o.22.55

 

 

2 e 7 { {a oe a '
CIVIL COURT OF THE CITY OF NEW YORK Index No, L&T: pa / 4
County of QO aN ean ¢ Page / fe A -

lg

 

Date Part Hon.
\ o| Vv) \ 14 “ eo
" , 7 STIPULATION OF SETTLEMENT

} t [ ov The parties understand that each party has the
ve me |. i. | pr \ Sphihibeerh oy ight to a trial, the right to see a Judge at any time
against - and the right not to enter into a stipulation of
., \\ settlement. However, after review of all the issues,
. . t i\.. { ra\ fe '
|v Cu Sea AY pes su fe ite

\\ { the parties agree that they do not want to go to trial
! Respondent(s) ‘ Ve. and instead agree to the following stipulation in

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o mS . he issues in this matter.
\< Vee i yes TRS
fut Doe - 4 ;
Party + (please print) i ; Megat’ Appearance No Appearance No Answer
‘ a
Z : ‘}
Petitioner Mechel [Me she cok te é ma
Respondent 1 i vl Od dann 3 is sl, wer aia Va, “ |
os - ao
Respondent 2 Voowe Pyke " v -
} . ae
cof
Respondent 3 i ln Noe i [ever Doe a
- i v ’ . € wa af — . .
( Lt Ql u. 4 tas ¢ Jo} run Y ban ey he LL ja el rok thy i | Than’ j Cele d .
7a 5
f not ve ed, ‘ le / i
(aN t: awl ‘ te on exet ty tthe e din oy dae OT (7 h, } bate in TO iin elt
LA pe VV ,
if! “ Soy. OO / direy aha driny el) Pn ee vf eves rg Ft. wieba C
, ; 1 NF : rw, : ; wu f we i
i: Ay hg }4 . “ Seca dun ¢ & ef ? Lp last Baye or wid SL a /} i. wL foe Hi Uta 4 SL Po ee wt Lh

 

Ps if . , 4
JN 4 ine wd bee an 7 al, i Ld cb HH ba eel “3 A //, tee S Are K Cte tae i AN 4.

ote ae i ¥o0o0. 00: \ EY “ We) . jU

i : f ge
C2) ESTO ; heey liu cand years Lea dee jy Z| cath due fis He
[Une Vin Ban { aan hs 14 Ao AY ho | - anol”

hes ?
ae

f Sd
I) $4, 956 3 U «| Va rhs ‘Avy ott |
f j i - ;
(BW aed Ak, \} Ws Gets f she “EX te vp Sas y te é| age Sh & |

 

 

 

 

\ \ / V i
“AY. f xk ‘ : ‘ “
3 } i
(u Ewe: ay ii tuseemn alte “ea l be wad 4 .
a ; fot ——
t ‘ Pare nm Ky Wak A < 4th K Ihe, C4 v4 L, ¢ ata |. < iJ Lo (ere boy, 4 a“ el
Nad 4 YY ———

20) An tn a ret hg os

ox I ey we 5 baad fApred Vat) that Ae O6tUN ox k bf @ ok + , ia, Idee ,
+ er — :
cf ined fi dA Eg ik ak iW a a

Lif g DRT) eT.
CIV-LT-30 page I(Revised 4/07) , f ; =, :
a file Mak ot . Niceus ) js have {Write |

   
